DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1 and 4-15 are pending. Claims 5, 7 and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species. Therefore, Claims 1, 4, 6 and 8 are presented for examination.
Applicant elected Group I (drawn to a compound) and specifically the compound 
    PNG
    media_image1.png
    235
    902
    media_image1.png
    Greyscale
 in the reply filed on 4/8/2021.

Elected compound is free of the prior art.
The compound 
    PNG
    media_image1.png
    235
    902
    media_image1.png
    Greyscale
 and the current claims are free of the prior art.

Priority
This application is the 371 national stage application of PCT/KR2017/005061, filed on 05/16/2017.

Information Disclosure Statement
No Information Disclosure Statement(s) was filed with the current response.

Claim Rejections Withdrawn
Claims 1, 4, 6 and 8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claim(s) 1 was rejected under 35 U.S.C. 102a1 as being anticipated by Sinclair et al. (US 2006/0025337).
Claim(s) 1 was rejected under 35 U.S.C. 102a1 as being anticipated by TELLURIS BIOTECH INDIA PRIVATE LIMITED (WO 2018/203117).
The amendment filed 8/15/2022 overcame the above rejections. Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
New Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.	New Rejection, necessitated by amendment - Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ghorab et al. "Synthesis, anticancer and radiosensitizing evaluation of some novel sulfonamide derivatives." European Journal of Medicinal Chemistry (2015);92:682-692. 

Claimed invention
The claims are drawn to compounds of general formula (I) as further limited by the definitions of different variables.

Prior art
Ghorab, in an effort to find alternative chemotherapeutic agents, teaches anti-HEPG2 compounds including compound “15” having the following structure

    PNG
    media_image2.png
    259
    314
    media_image2.png
    Greyscale
. See p. 685. The compounds were analyzed for the anti-HEPG2 efficacy. See p. 682, 2nd column. 
Compound 15 reads on the instant structure 
    PNG
    media_image3.png
    126
    194
    media_image3.png
    Greyscale
 where:
both L1 and L2 are phenylene; 
X is -NR’R”: R’ and R” are hydrogen and C6 arylsulfonyl; 
Y is C1 alkyl;
N is 1.


B.	New Rejection because further searching found new prior art relevant to instant Claims 4 and 6 which were not previously rejected under prior art - Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 20130178533).
 
Claimed invention
The claims are drawn to compounds of general formula (I) as further limited by the definitions of different variables.

Prior art
Lee teaches the compound having the structure 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
See last IUPAC compound name at bottom of page 44.
Tis structure reads on the instant structure 
    PNG
    media_image3.png
    126
    194
    media_image3.png
    Greyscale
 where:
both L1 and L2 are phenylene; 
X is -NR’R”: R’ and R” are hydrogen and Formula 2 where R1 is halogen (meets instant Claim 4); 
Y is hydroxy (meets instant Claim 6);
N is 2.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629    

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629